Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Claims 1-14 in the reply filed on March 29, 2021 is acknowledged.  The traversal is on the ground(s) that the claims can be examined together without undue burden on the examiner because the claims have significant subject matter in common.  This is not found persuasive because the product and process described by Claims 1-14 result in a materially different product than that claimed in Claims 15-20, and vice versa, the product and process claimed in Claims 15-20 results in a materially different product than that claimed in Claims 1-14. Thus, this would result in a search burden for the examiner as Claims 1-14 and Claims 15-20 will require separate text search string strategies to account for the dissimilarities between the two sets of claims.
The requirement is still deemed proper and is therefore made FINAL.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 29, 2021.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 and 8-14 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated  by Elliot et. al [2006/0116711].
	
With respect to Claim 1, Elliot teaches: (all embodiments in Figure 1B, Figure 3A, Figure 4A and 4B, Figure 6) An occluding device (Figure 1B, item 14; Figure 6, item 400) for occlusion of fluid flow through a lumen of a body vessel, the occluding device comprising: a main coil having first primary coil windings forming a first primary coil body with a first coil diameter (Figure 1B, region 22, OD22; Figure 6, region 404, OD404), the main coil having an initial tension of between about 5 and 60 grams of weight (…the first tension can be from about four grams to about 80 grams, [0016]), the main coil being formed into a secondary coil (Figure 3A, an embolic coil can have any of a number of different secondary shapes… FIG. 3A shows an embolic coil 100 with a spiral secondary shape, [0061]), the initial tension being an amount of force necessary to cause a 4 centimeter length of the main coil to begin to elongate (…embolic coil 14 can have a fully extended length of from about 0.5 centimeter to about 40 centimeters, [0052]; Examiner interprets that because the range taught by Elliot overlaps with the claimed range, it is shown that Elliot contains the same initial tensions and would be capable of creating an amount of force that will cause the elongation of the coil); and an end coil having second primary coil windings forming a second primary coil body with a second coil diameter (Figure 1B, region 20, OD-20; Figure 6, region 408, OD408) greater than the first coil diameter (Figure 1B, outer diameter "OD.sub.22", the relatively small outer diameter…the difference between outer diameter "OD.sub.20" and outer diameter "OD.sub.22" typically can be at most about 0.024 inch, [0046-47]), the main coil and the end coil being monolithically formed (Figure 4B, Mandrel 210 has regions 212 of relatively small outer diameter "OD.sub.212" … and regions 214 of relatively large outer diameter "OD.sub.214" … Because coil 270 is formed by wrapping wire 250 around mandrel 210, coil 270 has regions of relatively small outer diameter and regions of relatively large outer diameter that correspond to regions 212 and 214 of mandrel 210, [0064]).  

	With respect to Claim 2, Elliot teaches: The occluding device of claim 1, wherein all the first primary coil windings (Figure 1B, region 22; Figure 6, region 404) have the first coil diameter (Figure 1B, OD22; Figure 6, OD404) and all the second primary coil windings (Figure 1B, region 20; Figure 6, region 408) have the second coil diameter (Figure 1B, OD22; Figure 6, OD408, See figure 1B below).  

    PNG
    media_image1.png
    506
    750
    media_image1.png
    Greyscale
[AltContent: textbox (See Figure 1B to the left. The filled arrow points to the first primary coil windings with the first coil diameter OD-----22 and the dashed arrow points to the second primary coil windings with the second coil diameter, OD20.)]






With respect to Claim 3, Elliot teaches: The occluding device of claim 1, wherein the end coil has a tapered shape such that the second primary coil windings increase diameters gradually from the first coil diameter to the second coil diameter (Figure 6,… an embolic coil 400, which is formed out of a wire 402, and …has multiple windings ... Windings 404 have a relatively small outer diameter "OD.sub.404", windings 406 have an intermediate outer diameter "OD.sub.406", and windings 408 have a relatively large outer diameter "OD.sub.408", [0087]).  

With respect to Claim 4, Elliot teaches: The occluding device of claim 1, wherein the end coil tapers twice such that the second primary coil windings increase diameters gradually from the first coil diameter to the second coil diameter and then decrease gradually from the second coil diameter (See Figure below).  
[AltContent: textbox (See figure to the left. The filled in arrow points to where the coil windings are increasing in diameter from 404 to 406 and then again to 408. The dashed arrows show where the larger coil windings taper down to the size of windings 406 and then windings 404. )]
    PNG
    media_image2.png
    372
    690
    media_image2.png
    Greyscale



With respect to Claim 5, Elliot teaches: The occluding device of claim 1, wherein the end coil has a first uniform portion (Figure 1B, see filled in arrow in figure below) having the second coil diameter (Figure 1B, OD--20) and a second uniform portion (Figure 1B, see dashed arrow in figure below) having a fourth coil diameter, the second diameter being greater than the fourth diameter (…wire 16 can have a diameter of from 0.001 inch to 0.005 inch, [0055]).  

    PNG
    media_image3.png
    372
    573
    media_image3.png
    Greyscale
[AltContent: textbox (See Figure to the left. Dashed arrow points to fourth coil diameter that is smaller than the second diameter that the filled in arrow points to, OD20 in region 16.)]





[AltContent: textbox (See figure to the left. The filled in arrow refers to the second diameter and the dashed arrow points to the fourth diameter that is disposed between the portions of the coil with the second, larger diameter (OD20).)]
    PNG
    media_image4.png
    497
    765
    media_image4.png
    Greyscale
With respect to Claim 6, Elliot teaches: The occluding device of claim 5, wherein the end coil has a first plurality of uniform portions having the second coil diameter (Figure 1B, region 20, OD20) and a second plurality of uniform portions having a fourth coil diameter (Figure 1B, region 22, OD22), each of the second plurality of uniform portions being disposed between each of the first plurality of uniform portions (See figure 1B below).  


		
With respect to Claim 8, Elliot teaches: The occluding device of claim 1, wherein the end coil has a tapered section (Figure 6, sections 404-406) and a uniform portion (Figure 6, section 408), and the second primary coil windings increase diameters gradually from the first coil diameter to the second coil diameter in the tapered section (Figure 6, sections 404-406) and remain the second coil diameter constant in the uniform portion (Figure 6, section 408).  

With respect to Claim 9, Elliot teaches: (Figure 1B, item 14; Figure 6, item 400) A method of manufacturing an occluding device (Figure 1B, item 14; Figure 6, item 400) for occlusion of fluid flow through a lumen of a body vessel, the method Figure 3A, an embolic coil can have any of a number of different secondary shapes… FIG. 3A shows an embolic coil 100 with a spiral secondary shape, [0061]), the main coil having first primary coil windings forming a first primary coil body with a first coil diameter (Figure 1B, region 22, OD22; Figure 6, region 404, OD404), the main coil having an initial tension of between about 20Attorney Docket No. 8627-4628 (PA-8141-RFB) 5 and 60 grams of weight (…the first tension can be from about four grams to about 80 grams, [0016]), the initial tension being an amount of force necessary to cause a 4 centimeter length of the main coil to begin to elongate (…embolic coil 14 can have a fully extended length of from about 0.5 centimeter to about 40 centimeters, [0052]; Examiner interprets that because the range taught by Elliot overlaps with the claimed range, it is shown that Elliot contains the same initial tensions and would be capable of creating an amount of force that will cause the elongation of the coil); winding the main coil to a secondary coil  (Figure 1B, region 20, OD-20; Figure 6, region 408, OD408); and winding the second portion of the metal wire to form an end coil having second primary coil windings forming a second primary coil body with a second coil diameter greater than the first coil diameter (Figure 1B, outer diameter "OD.sub.22", the relatively small outer diameter…the difference between outer diameter "OD.sub.20" and outer diameter "OD.sub.22" typically can be at most about 0.024 inch, [0046-47]), the main coil and the end coil being monolithically formed (Figure 4B, Mandrel 210 has regions 212 of relatively small outer diameter "OD.sub.212" … and regions 214 of relatively large outer diameter "OD.sub.214" … Because coil 270 is formed by wrapping wire 250 around mandrel 210, coil 270 has regions of relatively small outer diameter and regions of relatively large outer diameter that correspond to regions 212 and 214 of mandrel 210, [0064]). 

Claims 10-14, contain subject matter respectively similar to claims 2-5, and 8 and thus, are rejected under similar rationale. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Elliot et al [2006/0116711] in view of Suzuki et al. [20150289881].

With respect to Claim 7, Elliot teaches: The occluding device of claim 1, (See figure below) wherein the end coil has one central axis that is coincident with a central axis of the main coil.

[AltContent: textbox (See figure to the left. The central axis is the same for the main and end coil as said axis cuts the windings in half for both the main and end coil windings. )]
    PNG
    media_image5.png
    372
    692
    media_image5.png
    Greyscale



Elliot fails to teach: wherein the end coil has another central axis that is parallel to the central axis of the main coil.  
Within the same field of occluding devices, Suzuki teaches: (See Figure 4(d)) wherein the end coil (Figure 4(d), coil 24) … has another central axis that is parallel to the central axis of the main coil (Figure 4(d), coil 20; … in the fourth example, the center axes of the helixes of the helical patterns 24 are close to and in a parallel relationship with the center axes of the helixes of the helical patterns 20 on the same plane as a plane formed by the center axes of the helixes of the helical patterns 20, [0065]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Elliot’s occluding device to have an end coil with a central axis parallel to that of the central axis of the main coil as taught by Suzuki, for the purpose of when an in-vivo indwelling member… that differs from the secondary coil having a generally linear shape … with respect to such a wide neck aneurysm, the in-vivo indwelling member can firmly remain inside a bump along the shape of the bump, and the risk of deviation of the in-vivo indwelling member is therefore reduced, (Suzuki, [0005]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892. Disclosed are prior art relating to other occluding devices with an array of shapes and diameters.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE A CODRINGTON whose telephone number is (571)272-8441.  The examiner can normally be reached on Monday - Thursday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.A.C./Junior Examiner, Art Unit 3771                   


/KATRINA M STRANSKY/Primary Examiner, Art Unit 3771